

115 HR 4180 IH: Removing Barriers to Sexual Assault Victims Compensation Act
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4180IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Khanna, Ms. Moore, Ms. Hanabusa, Mr. Blumenauer, Mr. Meeks, Ms. Norton, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Victims of Crime Act of 1984 to provide that in order to be eligible to receive a
			 grant for a crime victim compensation program, such program shall provide
			 for the tolling of any limitation period relating to the submission of an
			 application for compensation for victims of sexual assault with backlogged
			 sexual assault evidence collection kits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Removing Barriers to Sexual Assault Victims Compensation Act. 2.Ensuring compensation for victims with backlogged sexual assault evidence collection kitsSection 1403(b) of the Victims of Crime Act of 1984 (34 U.S.C. 20102(b)) is amended by adding at the end the following:
			
 (10)Such program provides for the tolling of any limitation period relating to the submission of an application for compensation for victims of sexual assault with backlogged sexual assault evidence collection kits..
 3.Effective dateThe amendment made by section 2 shall take effect on the date that is 3 years after the date of the enactment of this Act.
		